Citation Nr: 0007961	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-26 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a permanent and total disability rating 
for pension purposes under schedular as well as 
extraschedular bases.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1971.

The current appeal arose from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

The RO denied entitlement to service connection for asthma, 
and a permanent and total disability rating for pension 
purposes.

The veteran provided testimony before a Hearing Officer at 
the RO in January 1996, a transcript of which has been 
associated with the claims file.

In March 1998 the Board of Veterans' Appeals (Board) 
initially remanded the case to the RO for further development 
to include according the veteran a hearing before a travel 
Member of the Board at the RO.

In April 1999 the Board again remanded the case to the RO for 
further development and adjudicative actions including 
contacting the veteran to provide information pursuant to 
obtaining additional evidence in support of his claim, and 
conducting additional examinations.  The veteran refused all 
correspondence from the RO and failed to report for scheduled 
examinations.

In January 2000 the RO affirmed the denial of entitlement to 
service connection for asthma, and a permanent and total 
disability rating for pension purposes on schedular as well 
as extraschedular bases.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for asthma 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.

2.  The veteran without good cause failed to report for 
scheduled VA examinations associated with his claim for a 
permanent and total disability rating for pension purposes on 
schedular as well as extraschedular bases.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for asthma 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to a permanent and total 
disability rating for pension purposes on schedular as well 
as extraschedular bases is denied as a matter of law.  
38 C.F.R. § 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
asthma.

Factual Background

Service medical records are negative for any evidence or 
finding of asthma.  When examined for separation from service 
the veteran denied a history of asthma.

Chronic obstructive pulmonary disease (COPD) was diagnosed 
when the veteran was examined by VA in September 1994.

An October 1995 lay statement from the veteran's son on file 
shows the veteran had had problems with breathing as long as 
he could remember.

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 1996.  A transcript of his testimony has 
been associated with the claims file.  He testified that he 
had suffered from COPD since he caught pneumonia while 
serving on active duty.  

Private treatment reports on file dated during the 1990's 
show the veteran was being treated for asthma of unknown 
etiology.  He was noted to have a medical history of asthma 
in 1971 with pneumonia.  He had been smoking one pack of 
cigarettes per day for 28 years.  An August 1992 chest x-ray 
disclosed a slightly dirty chest due to increased bronchial 
markings assessed as probable bronchitis.  Earlier medical 
records obtained show he was seen in January 1973 for 
asthmatic bronchitis due to a five to six day cough, with 
wheezes all over but no rales or rhonchi.  Additional records 
show he was treated for upper respiratory infections and 
asthma.  A September 1994 disability claim form shows a 
medical history of initial treatment for COPD and asthma in 
October 1991.

Social Security disability records show the primary diagnosis 
accounting for the veteran's benefits was asthma.  An April 
1994 medical examination report associated with the records 
shows the veteran reported he developed asthmatic wheezing 
following a bout of pneumonia in 1971.  He related he had had 
frequent wheezing and shortness of breath since that time.  
He was and continued to be a heavy smoker smoking 1 1/2 packs 
of cigarettes per day.

In its April 1999 remand of the case the Board directed the 
RO to obtain from the veteran additional sources of treatment 
for asthma as well as examine him pursuant to his claim.  The 
RO's multiple pieces of correspondence were refused by the 
veteran and he failed to report for scheduled VA 
examinations.


Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991);  38 C.F.R. § 3.303 (1999).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not in fact shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
chronicity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.

The Court has held that a well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).


The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (citing Murphy, at 81).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of a present disability there can be no valid 
claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see 
also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Grottveit, 5 
Vet. App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); see also Espiritu v. Derwinski, 2 Vet. App. 492. 
494 (1992) (Court held that a witness must be competent in 
order for his/her statements or testimony to be probative as 
to the facts under consideration).


In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to service connection for 
asthma must be denied as not well grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, his lay assertions, provided in writing, cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim of service connection for asthma 
not well grounded.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The Board's review of the service medical records discloses 
that they are negative for any evidence or finding of asthma.  
Asthma per se was not reported by clinical documentation 
until many years following service.  The veteran has alleged 
that he has been suffering from chronic respiratory 
difficulties since a bout of pneumonia in service, and he, as 
is the case of his son, is of course competent to relate his 
subjective symptomatology and its circumstances with respect 
to duration.

Despite the veteran's allegations and those of his son on 
file, there is no competent medical evidence of asthma in 
service or for many years thereafter.  The post service 
medical documentation of record does not demonstrate 
continuity of respiratory symptomatology since service no 
matter how diagnosed.  Of crucial importance to the veteran's 
case is that there is no competent medical authority of 
record linking his current respiratory disease to service on 
any basis.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).

Simply put, there is no evidence that any asthma the veteran 
may currently have developed in service; moreover, there is 
no medical evidence of a relationship between any current 
asthma he may now have and any alleged continuity of 
symptomatology.  Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1990); Savage v. Gober, 
10 Vet. App. 488 (1997).



Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's asthma is related to his period of service.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

The veteran's claim is based on his own unsubstantiated lay 
opinion.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Grivois, the appellant's lay 
opinion is an insufficient basis upon which to find this 
claim well grounded.  The veteran is clearly asserting a fact 
which is beyond his competence to make.  Espiritu, King.

Accordingly, as a well grounded claim must be supported by 
evidence and not merely allegations, Tirpak, the appellant's 
claim of entitlement to service connection for asthma must be 
denied as not well grounded.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been requested and/or obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
num. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board finds that the RO was not under a duty to assist 
the veteran in developing facts pertinent to his claim for 
service connection for asthma prior to the submission of a 
well grounded claim.  Epps, supra.  

As the veteran's claim of entitlement to service connection 
for asthma is not well grounded, the doctrine of reasonable 
doubt has no application to his claim.



II.  Entitlement to a permanent and total 
disability rating for pension purposes.

Factual Background

On file is the report of a private orthopedic examination 
dated in October 1989.  A job description associated with the 
examination report show the veteran had been previously 
employed for 16 1/2 years prior the closing of Co-Op.  He was 
then employed as an assistant manager with Safeway.  He was 
employed as a journeyman fruit clerk.  In January 1989 he 
sustained a back injury and was hospitalized.  In February 
1989 he sustained a second injury when he twisted his back.  
He was noted to have undergone psychiatric evaluation and 
found to have an adjustment disorder with mixed emotional 
features, depression and anxiety.  Additional documentation 
referable to his treatment is on file.  On examination he 
complained of frequent low back pain with radiation into both 
thighs, particularly the left thigh.  The examination 
diagnosis was chronic lumbar spine pain syndrome with 
degenerative disc disease and bilateral radiculopathy.

The veteran submitted a claim of entitlement to a permanent 
and total disability rating for pension purposes in July 
1994.  He reported he had completed four years of high 
school.  He recorded having completed 19.5 college units.  He 
also had certificates of completion of studies for ophthalmic 
technician, grocery class, and truck driving class.  He had 
last worked in October 1993.  He reported 6 days of 
employment experience as an ophthalmic technician.

VA conducted a general medical examination of the veteran in 
September 1994.  He reported progressively worsening 
symptomatology of asthma.  He was smoking 1 1/2 packs of 
cigarettes per day.  His present symptoms included coughing  
and wheezing every day.  Limitations included shortness of 
breath on walking up two flights of stairs.  He was unable to 
run.  





The veteran was able to walk on level ground with minimal 
shortness of breath, but unable to do heavy lifting or yard 
work, which was his prior occupation because of shortness of 
breath.  He was limited by his sciatic nerve for walking due 
to unrelated sciatic nerve problems.  He brought up cloudy 
phlegm every day.

Pertinent findings obtained on examination show the chest was 
significant for inspiratory and expiratory soft wheezes.  
Blood pressure was 142/92.  The examination assessment was 
COPD.

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 1996.  A transcript of his testimony has 
been associated with the claims file.  He testified that he 
had always been able to maintain full employment until a back 
injury in 1989 while working in Safeway Stores.  He stated he 
had undergone therapy but had been unable to secure any 
meaningful employment.  He reported he was in receipt of 
Social Security benefits.

A substantial quantity of documentation utilized in awarding 
benefits from the Social Security Administration has been 
associated with the claims file.  The primary diagnosis 
accounting for the award of benefits was asthma.  Back strain 
was recorded as the secondary diagnosis.

In April 1999 the Board again remanded the veteran's case to 
the RO with specific directives to the RO to obtain 
additional evidence referable to the veteran's disabilities, 
and accomplishment of general medical and respiratory 
examinations in connection with his claims for VA benefits.  
Correspondence from the RO to the veteran requesting that he 
provide additional information referable to his treatment was 
repeatedly refused acceptance by the veteran and returned to 
the RO.  The veteran failed to report for VA general medical, 
psychiatric, and respiratory examinations.

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a disability pension claim to be well grounded, 
there must be (1) honorable active military service for 90 
days or more with at least 1 day being during a period of war 
(or discharge or release from service during a period of war 
for a service-connected disability); (2) evidence of income 
which does not exceed the statutory limit; and (3) evidence 
of total and permanent disability productive of 
unemployability.  Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).  See also, VA Veterans Benefits Administration (VBA) 
Letter 20-99060 and attachments, August 30, 1999, "Claims 
That Are Not Well-Grounded"; and VBA Fast Letter 98-89, 
September 9, 1999, "Re: Morton v. West, 12 Vet. App. 477 
(1999)".

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. 
§ 3.655(a)(b) (1999).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc., Id.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be based on the evidence of record.  Id.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation,  Proceedings before VA are 
ex parte in nature, and it is the obligation of VA to assist 
a claimant in developing the facts pertinent to the claim and 
to render a decision which grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).

(a) Where there is a well grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination.  However, 
monetary benefits to a former prisoner of war will not be 
denied unless the claimant has been offered a complete 
physical examination conducted at a Department of Veterans 
Affairs hospital or outpatient clinic.

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

In consideration of appeal, the Board is bound by applicable 
statutes, regulations of the Department of Veterans Affairs, 
and precedent opinions of the General Counsel of the 
Department of Veterans Affairs.  The Board is not bound by 
Department Manuals, circulars, or similar administrative 
issues.  38 C.F.R. § 19.5.

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.

(b) Exceptional cases (2) Pension.  Where the evidence of 
record establishes that an applicant for pension who is 
basically eligible fails to meet the disability requirements 
based on the percentage standards of the rating schedule but 
is found to be unemployable by reason of his or her 
disability(ies), age, occupational background and other 
related factors, the following are authorized to approve on 
an extra-schedular basis a permanent and total disability 
rating for pension purposes: the Adjudication Officer; or 
where regular schedular standards are met as of the date of 
the rating decision, the rating board.  38 C.F.R. § 3.321.

Permanent total disability ratings for pension purposes are 
authorized for disabling conditions not the result of the 
veteran's own willful misconduct whether or not they are 
service-connected. (b) Criteria. In addition to the criteria 
for determining total disability and permanency of total 
disability contained in Sec. 3.340, the following special 
considerations apply in pension cases:

(1) Permanent total disability pension ratings will be 
authorized for congenital developmental, hereditary or 
familial condition, provided the other requirements for 
entitlement are met.

(2) The permanence of total disability will be established as 
of the earlier date consistent with the evidence in the case. 
Active pulmonary tuberculosis not otherwise established as 
permanently and totally disabling will be presumed so after 6 
months' hospitalization without improvement.  The same 
principle may be applied with other types of disabilities 
requiring hospitalization for indefinite periods.  


The need for hospitalization for periods shorter or longer 
than 6 months may be a proper basis for determining 
permanence.  Where, in application of this principle, it is 
necessary to employ a waiting period to determine permanence 
of totality of disability and a report received at the end of 
each such period shows the veteran's condition is unemployed, 
permanence may be established as of the date of entrance into 
the hospital.

Similarly, when active pulmonary tuberculosis is improved 
after 6 months' hospitalization but still diagnosed as active 
after 12 months' hospitalization permanence will also be 
established as of the date of entrance into the hospital.  In 
other cases the rating will be effective the date the 
evidence establishes permanence.

(3) Special consideration must be given the question of 
permanence in the case of veterans under 40 years of age.  
For such veterans, permanence of total disability requires a 
finding that the end result of treatment and adjustment to 
residual handicaps (rehabilitation) will be permanent 
disability of the required degree precluding more than 
marginal employment.  Severe diseases and injuries, including 
multiple fractures or the amputation of a single extremity, 
should not be taken to establish permanent and total 
disability until it is shown that the veteran after treatment 
and convalescence, has been unable to secure or follow 
employment because of the disability and through no fault of 
the veteran.

(4) The following shall not be considered as evidence of 
employability: (i) Employment as a member-employer or similar 
employment obtained only in competition with disabled 
persons.  (II) Participation in, or the receipt of a 
distribution of funds as a result of participation in, a 
therapeutic or rehabilitation activity under 38 U.S.C. 1718.


(5) The authority granted the Secretary under 38 U.S.C. 
1502(a)(2) to classify as permanent and total those diseases 
and disorders, the nature and extent of which, in the 
Secretary's judgment, will justify such determination, will 
be exercised under Se. 3.321(b).

(c)Temporary program of vocational rehabilitation training 
for certain pension recipients. (1) When a veteran under age 
45 is awarded disability pension during the period beginning 
on February 1, 1985, and ending on December 31, 1995, the 
Vocational Rehabilitation and Counseling Division will be 
notified so that an evaluation may be made, as provided in 
Sec. 21.6050, to determine that the veteran's potential for 
rehabilitation.

(2) If a veteran secures employment within the scope of a 
vocational goal identified in his or her individualized 
written vocational rehabilitation plan, or in a related field 
which requires reasonably developed skills and the use of 
some or all of the training or services furnished the veteran 
under such plan, not later than one year after eligibility to 
counseling under Sec.21.6040(b(1) of this chapter expires, 
the veteran's permanent and total evaluation for pension 
purposes shall not be terminated by reason of the veteran's 
capacity to engage in such employment until the veteran has 
maintained that employment for a period of not less than 12 
consecutive months.  38 C.F.R. § 3.342.

The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation;


Provided, that permanent and total disability shall be taken 
to exist when the impairment is reasonably certain to 
continue throughout the life of the disabled person.  The 
following will be considered to be permanent and total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule.  38 C.F.R. 
§ 4.15.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and total disabled.  For the purpose 
of pension, the permanence of the percentage requirement of 
Sec. 4.16 is a requisite.  When the percentage requirements 
are met, and the disabilities involved are of a permanent 
nature, a rating of permanent and total disability will be 
assigned if the veteran is found to be unable to secure and 
follow substantially gainful employment by reason of such 
disability.  Prior employment or unemployment status is 
immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  In 
making such determinations, the following guidelines will be 
used:

(a) Marginal employment, for example, as a self-employed 
farmer or other person, while employed in his or her own 
business, or at odd jobs or while employed at less than half 
the usual remuneration will not be considered incompatible 
with a determination of unemployability, if the restriction, 
as to securing or retaining better employment, is due to 
disability.

(b) Claims of all veterans who fail to meet the percentage 
standards but who meet the basic entitlement criteria and are 
unemployable, will be referred by the rating board to the 
Adjudication Officer under Sec. 3.321(b)(2) of this chapter.  
38 C.F.R. § 4.17.



A permanent and total disability rating under the provisions 
of Secs. 4.15, 4.16, and 4.17 will not be precluded by reason 
of the coexistence of misconduct disability when: (a) A 
veteran, regardless of employment status, also has innocently 
acquired 100 percent disability, or (b) Where unemployable, 
the veteran has other disabilities innocently acquired which 
meet the percentage requirements of Secs. 4.16 and 4,17 and 
would render, in the judgment of the rating agency, the 
average person unable to secure or follow a substantially 
gainful occupation.  38 C.F.R. § 4.17a.

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of same, 
when it is satisfactorily shown that he or she is unable to 
secure further employment.  With amputations, sequelae of 
fractures and other residuals of traumatism shown to be of 
static character, a showing of continuous unemployability 
from date of incurrence, or the date the condition reached 
the stabilized level, is a general requirement in order to 
establish the fact that present unemployability is the result 
of the disability.  However, consideration is to be given to 
the circumstances of employment in individual claims, and, if 
the employment was only occasional, intermittent, tryout or 
unsuccessful, or eventually terminated on account of the 
disability, present unemployability may be attributed to the 
static disability.  Where unemployability for pension 
previously has been established on the basis of combined 
service-connected and nonservice-connected disabilities and 
the service-connected disability or disabilities have 
increased in severity, Sec. 4.16 is for consideration.  
38 C.F.R. § 4.18.

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  Age, as such, is a factor only in 
evaluations of disability not resulting from service, I.e., 
for the purposes of pension.  38 C.F.R. § 4.19.






The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty" to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)), Notification for VA 
purposes is a written notice sent to the claimant's last 
address of record.  38 C.F.R. § 3.1(q).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The Board has reviewed the record in light of the decision of 
the Court in Stegall v. West, 11 Vet. App. 268 (1998).  In 
view of the recent legal precedent in Stegall as applied to 
the facts of this appeal, and other applicable legal 
precedent discussed below, it is the opinion of the Board 
that the case should not again be remanded for the actions 
requested by the Board in its April 1999 remand.  The Board 
has not overlooked the basic regulatory criteria for 
entitlement to nonservice-connected disability pension 
benefits recited above.  However, the determinative factor in 
the decision to deny the claim does not rest upon the merits.  
Rather, the seemingly unexplained failure of the veteran to 
cooperate in the development of the claim made an informed 
determination of the claim on the merits impossible.  The 
Board is also bound by the regulations that require the claim 
be denied in such circumstances.  As such, consideration of 
the whether the claim is well grounded is not for application 
in view of the nature of the denial of this claim as will be 
explained further below.

The Board's development of the claim by remand was designed 
to insure that the record was adequate for an informed 
determination.  38 C.F.R. §§ 3.326, 3.327.  The evidence 
initially presented to the Board was not comprehensive and 
the VA examination of record did not appear to account for 
all potentially disabling disorders.  Nor did the examination 
of record appear to show totally disabling orthopedic or 
psychiatric disorders.  

The RO on several occasions sent the veteran a development 
letter, as directed by the Board, requesting that he identify 
any sources of treatment for his disabilities for the purpose 
of making an informed determination of his claims.  The 
veteran quite unabashedly consistently refused to accept the 
RO's correspondence, all of which was returned labeled as 
"refused".  Furthermore, the veteran, without good cause 
shown failed to report for scheduled VA examinations.  The 
veteran had been in the habit of refusing correspondence from 
the RO even before the most recent remand of his case to the 
RO by the Board.



The provisions of 38 C.F.R. § 3.655 applicable to the 
veteran's original pension claim require that his claim be 
denied rather than being decided on the evidence of record.  
The distinction between treatment of initial compensation 
claims and other claims such as the veteran's pension claim 
is clear in the regulation.

The record here contains the essential information for the 
factual determination of whether there was good cause for the 
veteran's failure to report for VA examinations.  Although 
arguably distinguishable from the situation in Engelke v. 
Gober, 10 Vet. App. 396, 399 (1997), the facts of this case 
appear similar enough and do not appear to justify additional 
development.  For example, there is no evidence to suggest 
that the veteran's whereabouts are unknown or that he is not 
at his address of record.  On the contrary, the veteran's 
correct address and whereabouts are not in dispute.  The 
record is clear that he did receive notice to report for VA 
examinations.  The record is also clear in showing that he 
intentionally is refusing to cooperate in the adjudication of 
his claim and has therefore left the Board no alternative but 
to consider his claim on the basis of the record as 
constituted.

The Board is satisfied that the veteran deliberately refused 
to report for VA examinations without good cause, as he 
refused to accept the RO's correspondence.  38 C.F.R. 
§ 3.655.  Therefore, the Board finds that the veteran's claim 
for a permanent and total disability rating for pension 
purposes on both schedular and extraschedular bases must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for asthma, the appeal is 
denied.

Entitlement to a permanent and total disability rating for 
pension purposes on schedular as well as extraschedular bases 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

